WHAM, District Judge.
This matter comes before the court upon defendant’s motion to make the plaintiff’s complaint more definite.
As I read the Rules of Civil Procedure, the complaint conforms to their requirements. Rule 8(a), 28 U.S.C.A. following section 723c. Other methods are provided by the rules for obtaining additional particulars, if needed, in order to enable the defendant to prepare its responsive pleading or to prepare for trial. Rules 12(e), 26 to 37, and, perhaps, others. It would seem that one of the proceedings made available under the last mentioned rules should be followed here rather than for the court to require the plaintiff to attempt to disclose the information sought in the complaint itself.
Defendant’s motion will be and is hereby denied.